DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claim. Applicant has not provided any details as to where this newly added limitation is found in the original disclosure.
Claims 4, 5 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  In claims 4 and 8, the limitation, "a position detector configured to detect positions for calculating a length of a refrigerant pipe" requires a position detector to determine length of pipe, which is not apparently clear. Also the position detectors are described by several examples in the specification, which include pressure sensor, GPS, current value or voltage drop (see paragraphs 48-50), none of which are used to measure lengths of pipes. Hence applicant has not made one of skill in the art aware of the process or manner of making or using the apparatus in a way to perform the length calculation of refrigerant pipes by using the claimed/described position detector (see paragraphs 28, and 38).

In claims 4 and 8, the limitation, "calculate, based on the calculated length of the refrigerant pipe, an oil return time" requires oil return time to be  oil return time (T) is equated to the ratio of pipe capacity (in liters, see paragraphs 52-54) over flow rate (in liter/min), where pipe capacity (in liter) is described as a product of pipe length (in meter) and diameter (in meter, see paragraph 54). Since in the described method of calculating and relating pipe length with the oil return time, the pipe capacity (in liter) is equated with the product of length of pipe and diameter (both measure in meter, see paragraph 54), the disclosure equates a unit of liter with meter square, which is a mathematical impossibility. Hence the applicant has not clearly described a process of making the apparatus which allows oil return time to be calculated based on pipe length (see paragraphs 53-55).

Claims 4, 5, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In claims 4 and 8, the limitation, "a position detector configured to detect positions for calculating a length of a refrigerant pipe" requires a position detector to determine length of pipe, which is not apparently clear because, a position detector could determine location at single point or state of a physical element pressure sensor, GPS, current value or voltage drop (see paragraphs 48-50), without providing any direction as to how these pressure sensors, GPS or voltage drop detectors are used to determine length of pipes, the applicants disclosure does not enable none of skill in the art to make the apparatus containing the claimed or described position detector without undue experimentation. It is unclear how the applicant configures or uses the claimed or disclosed position detectors (see paragraphs 48-50) to calculate length of pipes.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claims 4, 5 and 8, the limitation “the sensor comprises a position detector configured to detect positions for calculating a length of a refrigerant pipe that connects the plurality of outdoor units and the indoor unit” in claims 4 and 8 is confusing because in the independent claim 1, the sensor as part of the outdoor unit is configured to detect a quantity of refrigerant oil in the outdoor unit and in the dependent claims, the sensor calculates length of refrigerant pipe between the outdoor and indoor units and it is not clear what sort of a sensor is capable of being part of the outdoor unit while performing oil quantity 
In claims 4, 5 and 8, the limitation “the sensor comprises a position detector configured to detect positions for calculating a length of a refrigerant pipe that connects the plurality of outdoor units and the indoor unit” in claims 4 and 8 is confusing because it is not clear what positions are being calculated by a position detector that assist in calculating a length of pipe.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueno (US 2003/0066302 A1) and in view of Matsuda (US 2019/0242622 A1). 
In regards to Claim 1, Ueno teaches a refrigeration cycle apparatus (see fig. 1) comprising: an indoor unit comprising at least an indoor heat exchanger (heat exchanger 3, see fig. 1 and paragraph 31); a plurality of outdoor units (1, 2, see fig. 1) connected in parallel to each other (via 50, see fig. 1) and when the quantity of refrigeration oil in a compressor of an operating outdoor unit is smaller than a prescribed quantity (this is a contingent limitation, see MPEP 2111.04; when the quantity of oil in the compressor 10c is lower than pipe 41, see fig. 2), the oil balancing system allows the oil from tank (40) to travel to compressor (10c) to maintain certain amount of oil (see fig. 2 and paragraphs 40-41) and maintain operation of the compressor to balance oil level (see paragraph 45), when the quantity of refrigeration oil in the compressor of the operating outdoor unit is larger than the prescribed quantity (this is a contingent limitation, see MPEP 2111.04; Also see response NO to steps 305, 308, see fig. 9) and when the operating time of the operating outdoor unit exceeds the prescribed time (this is a contingent limitation, see MPEP 2111.04; Also see response YES to step 311, see fig. 9), the controller being configured to stop the operating outdoor unit and make a switch to bring a stopped outdoor unit of the 
However, Ueno does not explicitly teach maintaining compressor operation without stopping when the oil level drops.
Matsuda teaches that when the quantity of refrigeration oil in a compressor (as measured by sensor 91E) of an operating outdoor unit (see fig. 1) is smaller than a prescribed quantity (when 91E detect oil insufficiency, see paragraph 39), the controller (30) maintains operation of the compressor without stopping the compressor (by opening valve 7 and allowing the operating compressor to intake oil from separator 2 via an open valve 7, see paragraphs 39, 49, 56 and figs. 4 and 8).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Ueno by continuing the compressor operation without stopping while opening an additional passage through valve 7 to supply additional oil to the compressor in case of a shortage as taught by Matsuda in order to prevent compressor from starving for oil and affecting the performance of the compressor (see paragraph 5, Matsuda).

Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueno (US 2003/0066302 A1) and Matsuda as applied to claim 1 above and further in view of Minemura (JP 5471059 B2). 
In regards to Claim 2, Ueno teaches that in the second operation mode, when the quantity of refrigeration oil in the compressor of a first outdoor unit of the plurality of outdoor units is smaller than the prescribed quantity (this is a contingent limitation, see MPEP 2111.04; see response YES to steps 305, 308, see fig. 9; Also shortage of oil detected in one of the compressors, see paragraph 123), the controller is configured to control the plurality of outdoor units (by opening valve Vb at step 306, and closing valves Vc, Va at 307 or by opening valves Vc, Va at step 309 and closing valve Vb at step 310, see fig. 9).
so as to decrease a discharging refrigerant flow rate of the compressor of a second outdoor unit of the plurality of outdoor units.
Minemura teaches that when oil circulation amount is determined to be low when both outdoor units (10A, 10B) are operating (see paragraph 34), the controller controls the compressors (12a, 12b) such that the circulation amount of refrigerant in one of the outdoor unit is increased compared to the circulation amount of refrigerant in the other outdoor unit (see paragraph 35).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Ueno to control the plurality of outdoor units so as to increase a discharging refrigerant flow rate of the compressor of the first outdoor unit and so as to decrease a discharging refrigerant flow rate of the compressor of a second outdoor unit of the plurality of outdoor units during a second operation mode when the quantity of refrigeration oil in the compressor of a first outdoor unit of the plurality of outdoor units is smaller than the prescribed quantity as taught by Minemura in order to reduce the shortage state of lubricating oil in the compressors and outdoor units (see paragraph 35, Minemura).

Claim 3 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueno (US 2003/0066302 A1) and Matsuda as applied to claim 1 above and further in view of Ochiai (US 2016/0201964 A1).
In regards to Claim 3, Ueno teaches a refrigerant amount detection sensor provided near the compressor of each of the plurality of outdoor units (oil amount detected by comparison of temperature sensors 61, 62, 63, located near the compressors 10, see figs. 2-3; abstract; and paragraphs 14, 83) and the controller (control circuit) is configured to control a quantity of discharge from the compressor (by operating speed motors M1 and M2, see paragraph 57) in accordance with an output of refrigerant amount detector (in response to oil amount detection , see paragraph 59).

Ochiai teaches the sensor comprises a liquid level detector (sensors 36, 37, see fig. 2) provided on the compressor of each of the plurality of outdoor units (on compressor 21, see fig. 2) and configured to detect a liquid level of refrigeration oil (see paragraph 62).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a liquid level detector for detecting a liquid level of refrigeration oil as taught by Ochiai in the outdoor unit and on the compressors of Ueno and allowing the controller to control the quantity of discharge in accordance with the detected liquid level in order to accurately and precisely determine the depletion of oil accumulated inside the compressors (see abstract and paragraphs 7, 22, Ochiai).

Claim 4 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueno (US 2003/0066302 A1) and Matsuda as applied to claim 1 above and further in view of Ochiai (US 2016/0201964 A1) and Huang (US 2016/0123635 A1).
In regards to Claim 4, Ueno does not explicitly teach that the sensor comprises a position detector configured to calculate a length of a refrigerant pipe that connects the plurality of outdoor units and the indoor unit, the controller is configured to calculate the length of the refrigerant pipe based on an output of the position detector, and calculate, based on the calculated length of the refrigerant pipe, an oil return time required for refrigeration oil discharged from the compressor to return to the compressor, and the controller is configured to control a quantity of discharge from the compressor based on the oil return time.
However, Ochiai teaches that the sensor comprises a position detector configured to detect positions/levels (level detection sensors 36, 37, see paragraph 61 and fig. 2) configured to calculate the amount of oil within the compressor (see paragraph 61) and the controller (control unit 3 and oil level detection devices 60, 70, see figs. 3-4) is configured calculate an oil return time (time elapsed in step 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a position detector configured to calculate an amount of oil missing or within the compressor, which corresponds to the length of a refrigerant pipe that connects outdoor unit and the indoor units, the controller is configured to calculate an oil return time required for refrigeration oil discharged from the compressor to return to the compressor, and the controller is configured to control a quantity of discharge from the compressor based on the oil return time as taught by Ochiai to the system of Ueno in order to maintain compressor reliability by avoiding depletion.
Ueno also does not explicitly teach pipe length being related to the oil return time, which is calculated by the controller to control a quantity of discharge from the compressor based on the oil return time.
However, Huang teaches measuring oil return time (t1, t2, see paragraphs 10, 11) and the controller configured to control a quantity of discharge from the compressor (by controlling compressor at frequencies f0, f1, f2, see paragraphs 10, 12) based on the oil return time (see paragraph 58 and fig. 2). Also for a fixed sized compressor, outdoor, indoor units and oil piping, which is the case in Huang, Oil return Time = Volume of pipe * Volume flow rate through the pipe (which is dictated by the operation frequency of the compressor, see paragraph 46); and Volume of the pipe = Length of pipe * Area of pipe, 
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Ueno as modified by providing a calculation for determining an oil return time required for refrigeration oil discharged from the compressor to return to the compressor, and the controller configured to control a quantity of discharge from the compressor based on the oil return time; and relate the oil return time to the calculated length of the refrigerant pipe as taught by Huang in order to improve performance of the system by avoiding overfilling.

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueno in view of and Matsuda and Ochiai and Huang as applied to claim 4 above and further in view of Kamimura (US 5,966,947 A).
In regards to Claim 5, Ueno does not explicitly teach that when an oil quantity in the compressor is decreased to smaller than a prescribed quantity, the controller is configured to measure a recovery time required for the decreased oil quantity to recover to the prescribed quantity, and correct the oil return time based on the recovery time.
However, Ochiai teaches that when an oil quantity in the compressor is decreased to smaller than a prescribed quantity (this is a contingent limitation, see MPEP 2111.04; Also oil quantity falling below level 37, see figs. 2, 9, 10, 13, and 14), the controller is configured to measure a time required for the decreased oil quantity to recover to the prescribed quantity (controller determines the time at step S202, S503, which allows the step S207, S505, to produce an affirmative result to indicate sufficient amount of oil, which is associated with the time required for recovering the oil quantity to reach or pass level sensor 37, see figs. 7, 12), and correct the oil return time based on the time (the elapsed time period stored in the storage unit 35c along with the level values compared by unit 35b, see paragraphs 84, 65 and 119).
when an oil quantity in the compressor is decreased to smaller than a prescribed quantity as taught by Ochiai in order to accurately and efficiently fill the compressor and avoid depletion and avoid uneven distribution of oil in the system.
Ueno also does not explicitly teach measuring a recovery time and correcting oil return time based on the recovery time.
However, Kamimura teaches determining oil recovery time (T1, T2) and correcting oil return time based on recovery time (at step S14, see fig. 4 and col. 8, lines 14-35).
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Ueno as modified to measure recovery time and correct oil return time based on the recovery time as taught by Kamimura in order to supply sufficient amount of refrigerant through the system and recover refrigerant oil from the pipes in a short period of time with certainty (see col. 8, line 63 – col. 9, line 2, Kamimura).

Claim 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueno and Matsuda as applied to claim 1 above and further in view of Brostrom (US 2016/0319816 A1).
In regards to Claim 6, Ueno does not explicitly teach a density detector provided on the compressor of each of the plurality of outdoor units and configured to detect a density of refrigeration oil, and the controller is configured to control a quantity of discharge from the compressor in accordance with an output of the density detector.
However, Brostrom teaches a density detector (pressure sensor detecting fluid density, see paragraph 56) provided on the compressor of the outdoor unit and configured to detect a density of refrigeration oil (23 on compressor 10, see figs. 1), and the controller (24) is configured to control a quantity of discharge from the compressor (by changing compressor capacity, see paragraph 67) in 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a density detector provided on the compressor of the outdoor unit and configured to detect a density of refrigeration oil as taught by Brostrom to all of the compressors of the outdoor units in the system of Ueno and to reprogram the controller of Ueno to control a quantity of discharge from the compressor in accordance with an output of the density detector as taught by Brostrom in order to effectively and efficiently determine oil levels below adequate level to quickly replenish the oil quantity (see step 150, fig. 2, Brostrom). 

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueno in view of and Matsuda and Minemura as applied to claim 2 above and further in view of Ochiai (US 2016/0201964 A1).
In regards to Claim 7, Ueno teaches a refrigerant amount detection sensor provided near the compressor of each of the plurality of outdoor units (oil amount detected by comparison of temperature sensors 61, 62, 63, located near the compressors 10, see figs. 2-3; abstract; and paragraphs 14, 83) and the controller (control circuit) is configured to control a quantity of discharge from the compressor (by operating speed motors M1 and M2, see paragraph 57) in accordance with an output of refrigerant amount detector (in response to oil amount detection , see paragraph 59).
However, Ueno does not explicitly teach a liquid level detector for detecting a liquid level of refrigeration oil.
Ochiai teaches the sensor comprises a liquid level detector (sensors 36, 37, see fig. 2) provided on the compressor of each of the plurality of outdoor units (on compressor 21, see fig. 2) and configured to detect a liquid level of refrigeration oil (see paragraph 62).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a liquid level detector for detecting a liquid level of refrigeration .

Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueno in view of and Matsuda and Minemura as applied to claim 2 above and further in view of Ochiai (US 2016/0201964 A1) and Huang (US 2016/0123635 A1).
In regards to Claim 8, Ueno does not explicitly teach that the sensor comprises a position detector configured to calculate a length of a refrigerant pipe that connects the plurality of outdoor units and the indoor unit, the controller is configured to calculate the length of the refrigerant pipe based on an output of the position detector, and calculate, based on the calculated length of the refrigerant pipe, an oil return time required for refrigeration oil discharged from the compressor to return to the compressor, and the controller is configured to control a quantity of discharge from the compressor based on the oil return time.
However, Ochiai teaches that the sensor comprises a position detector configured to detect positions/levels (level detection sensors 36, 37, see paragraph 61 and fig. 2) configured to calculate the amount of oil within the compressor (see paragraph 61) and the controller (control unit 3 and oil level detection devices 60, 70, see figs. 3-4) is configured calculate an oil return time (time elapsed in step S202, which produced oil level of step S207, which leads to step S208 of sufficient oil, see fig. 7), which is the time required to fill the compressor at or above the level (37, see fig. 2 and paragraph 84) based on the level of oil falling below the sensor level (37, see figs. 2, 6; and paragraph 81), where for a fixed compressor volume and fixed pipe sizes, lengths and diameters, the amount of oil satisfying step S207 (see fig. 7) is proportionate to the volume of the pipes and the flow rate of the oil through those pipes (represented by the stable refrigeration cycle of step S205 operating at a particular compressor suction temperature of step S204, see fig. 7) (Volume = Length * Area; and Time = Volume * Flow rate); and the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a position detector configured to calculate an amount of oil missing or within the compressor, which corresponds to the length of a refrigerant pipe that connects outdoor unit and the indoor units, the controller is configured to calculate an oil return time required for refrigeration oil discharged from the compressor to return to the compressor, and the controller is configured to control a quantity of discharge from the compressor based on the oil return time as taught by Ochiai to the system of Ueno as modified in order to maintain compressor reliability by avoiding depletion.
Ueno also does not explicitly teach pipe length being related to the oil return time, which is calculated by the controller to control a quantity of discharge from the compressor based on the oil return time.
However, Huang teaches measuring oil return time (t1, t2, see paragraphs 10, 11) and the controller configured to control a quantity of discharge from the compressor (by controlling compressor at frequencies f0, f1, f2, see paragraphs 10, 12) based on the oil return time (see paragraph 58 and fig. 2). Also for a fixed sized compressor, outdoor, indoor units and oil piping, which is the case in Huang, Oil return Time = Volume of pipe * Volume flow rate through the pipe (which is dictated by the operation frequency of the compressor, see paragraph 46); and Volume of the pipe = Length of pipe * Area of pipe, hence in any fixed sized piping system, the Oil return Time would be proportionate to the Length of pipe, which is the distance required for the oil to travel to fill the compressor to specific level.
 It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have reprogrammed the controller of Ueno as modified by providing a calculation for determining an oil return time required for refrigeration oil discharged from the compressor to return to the compressor, and the controller configured to control a quantity of discharge .

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ueno in view of and Matsuda and Minemura as applied to claim 2 above and further in view of Brostrom (US 2016/0319816 A1).
In regards to Claim 9, Ueno does not explicitly teach a density detector provided on the compressor of each of the plurality of outdoor units and configured to detect a density of refrigeration oil, and the controller is configured to control a quantity of discharge from the compressor in accordance with an output of the density detector.
However, Brostrom teaches a density detector (pressure sensor detecting fluid density, see paragraph 56) provided on the compressor of the outdoor unit and configured to detect a density of refrigeration oil (23 on compressor 10, see figs. 1), and the controller (24) is configured to control a quantity of discharge from the compressor (by changing compressor capacity, see paragraph 67) in accordance with an output of the density detector (in response to the data from sensor 23, see paragraph 67 and fig. 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a density detector provided on the compressor of the outdoor unit and configured to detect a density of refrigeration oil as taught by Brostrom to all of the compressors of the outdoor units in the system of Ueno and to reprogram the controller of Ueno to control a quantity of discharge from the compressor in accordance with an output of the density detector as taught by Brostrom in order to effectively and efficiently determine oil levels below adequate level to quickly replenish the oil quantity (see step 150, fig. 2, Brostrom). 

Response to Arguments
10/7/2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/M.A.S/Examiner, Art Unit 3763     

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763